

EMPLOYMENT AGREEMENT
RELATING TO CHANGE OF CONTROL
 
EMPLOYMENT AGREEMENT RELATING TO CHANGE OF CONTROL (the “Agreement”) by and
between TechTeam Global, Inc., a Delaware corporation (the “Company”) and Kevin
P. Burke (the “Executive”) dated as of the 13th day of July 2010.
 
The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to diminish the
inevitable distraction to the Executive from the personal uncertainties and
risks created by a pending or potential Change of Control, and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any pending or potential Change of Control, and to provide the
Executive with a severance package if the Executive is terminated after a Change
of Control.  Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1.           Certain Definitions.
 
(a)           The “Effective Date” shall mean the date on which a Change of
Control occurs.  Anything in this Agreement to the contrary notwithstanding, if
a Change of Control occurs and if the Executive’s employment with the Company is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment (i)
was at the request of a third party who has taken steps reasonably calculated to
effect the Change of Control or (ii) otherwise arose in connection with or in
anticipation of the Change of Control, then for all purposes of this Agreement,
the “Effective Date” shall mean the date immediately prior to the date of such
termination of employment.
 
(b)           “Change of Control” of the Company shall mean:
 
(i)            The sale of all then outstanding shares of common stock of the
Company or 51% of the then outstanding voting securities of the Company entitled
to vote generally in the election of the directors (the Outstanding Company
Voting Securities”); or
 
(ii)           The consummation of the sale or other disposition of all or
substantially all of the assets or operations of the Company.
 
(c)           Change Period.  The “Change Period” shall be the period commencing
on the Effective Date and ending on the first anniversary of such date.
 
(d)           “Code” shall mean the Internal Revenue Code of 1986, as
amended.  Any reference to a specific provision of the Code shall be deemed to
include any successor provision thereto and the regulations promulgated
thereunder.
 
(e)           “Separation from Service” shall having the meaning given in Code
Section 409A, applying the default rules thereof.

 
1

--------------------------------------------------------------------------------

 

(f)            “Specified Employee” shall have the meaning given in Code
Section 409A as determined in accordance with the methodology established by the
Company as in effect on the date of Executive’s Separation from Service.
 
2.           Terms of Employment.
 
(a)           Position and Duties.  During the Change Period, Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.
 
(b)           Compensation.  During the Change Period, the Executive shall
receive an annual base salary (“Annual Base Salary”) at least equal to twelve
times the highest monthly base salary paid or payable to the Executive by the
Company in the twelve-month period immediately preceding the month in which the
Effective Date occurs.  During the Change Period, Executive shall be eligible to
participate in any bonus program in force on the Effective Date, or otherwise
adopted by the Company, and shall be entitled to participate in all savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company.  Executive and/or the Executive’s family, as the
case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs).
 
3.           Termination of Employment.
 
(a)           Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death or Disability that continues for 30
days after the Company provides Executive of notice of its determination of
Disability.  For purposes of this Agreement, “Disability” shall mean the absence
of the Executive from the Executive’s duties with the Company on a full-time
basis for 180 consecutive business days as a result of incapacity due to mental
or physical illness, which is determined to be total and/or permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).
 
(b)           Cause.  The Company may terminate the Executive’s employment
during the Change Period for Cause.  For purposes of this Agreement, “Cause”
means any of the following:  (i) Eligible Employee’s conviction of or a plea of
no contest to a felony, fraud or a crime involving moral turpitude under any
state or federal statute; (ii) Eligible Employee’s continued failure to
substantially perform the Eligible Employee’s duties, or any other intentional
action or omission by Eligible Employee that is injurious to the Company; or
(iii) any material breach of any employee handbook of the Company by the
Eligible Employee, which breach is not remedied within fourteen (14) days after
written notice thereof.

 
2

--------------------------------------------------------------------------------

 

(c)           Good Reason.  The Executive’s employment may be terminated during
the Change Period by the Executive for Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
without the written consent of the Executive:
 
(i)            the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position, authority, duties or responsibilities
prior to the Change of Control, or any other action by the Company (or its
successor) which results in a material diminution in such position, authority,
duties or responsibilities, and the continuance of such assignment of duties or
other such action for a period of sixty (60) days; or
 
(ii)           the Company’s requiring the Executive to be based at any office
or location other than in Southfield, Michigan, except for any short-term
assignment (under three (3) months) where the Company pays all travel or
temporary relocation costs incurred by the Executive; or
 
(iii)          any failure by the Company to comply with and satisfy Section
8(c), or any failure by any successor to assume and offer to perform this
Agreement in accordance with Section 8(c) provided that such successor has
received at least ten days prior written notice from the Company or the
Executive of the requirements of Section 9(c).
 
(d)           Notice of Termination.  Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section
9(b).  For purposes of this Agreement, a “Notice of Termination” means a written
notice which (i) indicates the specific termination provision in this Agreement
relied upon, and (ii) to the extent practicable, sets forth in reasonable detail
the facts and circumstances relied upon to form Executive’s basis for
termination of employment under the operative provisions.  The Company and the
Executive are not precluded from asserting any other fact or circumstance in
enforcing the Executive’s or the Company’s rights under this Agreement.
 
In addition, if the Executive is resigning for Good Reason, the Notice of
Termination must be provided to the Company within ninety (90) days of the
existence of the condition that constitutes Good Reason and must provide the
Company (or the successor in case of Section 3(c)(iii)) a period of thirty (30)
days to remedy the condition that constitutes Good Reason.  If the Company (or
successor) remedies the condition that constitutes Good Reason within such
thirty (30) day period, then the Executive may withdraw the Notice of
Termination; provided that if the Executive does not withdraw the Notice of
Termination, then the Executive will be considered to have terminated for other
than Good Reason.
 
(e)           Termination Date.  “Termination Date” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
(ii) if the Executive’s employment is terminated by the Executive for Good
Reason, the end of the thirty-day cure period described in subsection (d) above
or any later date specified therein (which later date must in all cases be
within two years of the initial existence of the condition constituting Good
Reason); (iii) if the Executive’s employment is terminated by the Company other
than for Cause or Disability, the Termination Date shall be the date on which
the Company notifies the Executive of such termination; and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the
Termination Date shall be the date of death of the Executive or the date of
Disability, as the case may be.

 
3

--------------------------------------------------------------------------------

 

4.           Obligations of the Company upon Termination.
 
(a)           Good Reason: Other than for Cause, Death or Disability.  If,
during the Change Period, the Company shall terminate the Executive’s employment
other than for Cause, Death or Disability, or the Executive shall terminate
employment for Good Reason, the Company shall:
 
(i)            pay to the Executive in a lump sum in cash the aggregate of the
following amounts:
 
A.           the sum of: (1) the Executive’s Annual Base Salary through the
Termination Date to the extent not theretofore paid plus (2) any accrued
vacation pay to the extent not theretofore paid; and
 
B.            the Executive’s Annual Bonus as if earned at the Executive’s
target level; and
 
C.            the amount equal to twelve months of the Executive’s Annual Base
Salary;
 
(ii)           provide the Executive with reasonable executive outplacement
services for a period of up to twelve (12) months following Executive’s
Separation from Service through a recognized outplacement provider that is
agreed to by the Company and the Executive;
 
(iii)          continue welfare benefits to the Executive and/or the Executive’s
family at least equal to those which would have been provided to them in
accordance with the welfare plans, programs, practices and policies of the
Company as if the Executive’s employment had not been terminated for a period of
twelve (12) months; provided, however, that if the Executive becomes re-employed
with another employer and is eligible to receive medical or other welfare
benefits under another employer provided plan, the medical and other welfare
benefits described herein shall be secondary to those provided under such other
plan during such applicable period of eligibility (such continuation of such
benefits for the applicable period herein set forth shall be hereinafter
referred to as “Welfare Benefit Continuation”).  Any benefits received by the
Executive pursuant to this Section 4(a)(iii) shall not reduce the period of time
the Executive is entitled to receive COBRA continuation health coverage as a
result of the Executive’s termination of employment;
 
(iv)          immediately upon termination vest any options, restricted stock,
or performance stock granted to Executive, and the Executive will have six (6)
months  to exercise any such options;
 
(v)           pay to the Executive the proceeds of the Executive Savings Plan,
including all accumulated interest and dividends, as required therein.

 
4

--------------------------------------------------------------------------------

 

The Company shall pay the amounts described in clauses i.(B) and (C) (in the
aggregate, the “Severance Pay”) promptly following Executive’s Separation from
Service, but no more than thirty (30) days thereafter; provided that if the
Executive is a Specified Employee at the time of such Separation from Service,
then to the extent the Severance Pay exceeds an amount equal to the lesser of
(x) two times the Executive’s annual rate of pay for the prior calendar year and
(y) two times the dollar limitation in effect under Code Section 401(a)(17) for
the year in which such Separation from Service occurs, such excess shall be paid
with interest on such delayed payment at the applicable federal rate provided
for in Section 7872(f)(2)(A) of the Code on the first business day after the
date that is six months following the Executive’s Separation from Service (the
“Delayed Payment Date”).
 
In addition, if the Executive is a Specified Employee on the date of Separation
from Service and if the taxable value of continued life insurance coverage
exceeds the applicable dollar limit under Code Section 402(g)(1)(B) as in effect
for the year of Separation from Service, then the Executive shall pay the
Company the premiums for the coverage in excess of such limit and, on the
Delayed Payment Date, the Company shall reimburse such amount to the Executive.
 
(b)           Death, Retirement or Disability.  If the Executive’s employment is
terminated by reason of the Executive’s death, retirement or Disability during
the Change Period, this Agreement shall terminate without further obligations to
the Executive’s legal representatives or the Executive, as the case may be,
under this Agreement.
 
(c)           Cause, Other than for Good Reason.  If the Executive’s employment
shall be terminated for Cause during the Change Period or if the Executive
terminates employment during the Change Period other than for Good Reason, this
Agreement shall terminate without further obligations to the Executive, except
the Company shall be obligated to pay the Executive’s Annual Base Salary through
the Termination Date plus the amount of any compensation previously deferred by
the Executive (as required by the terms of the deferred compensation arrangement
in effect at such time), in each case to the extent theretofore unpaid.
 
5.           Limitation on Payment.  In the event that the Executive is a
“disqualified individual” within the meaning of Code Section 280G, the parties
expressly agree that the payments described in Paragraph 6 of this Agreement and
all other payments to the Executive under any other agreements or arrangements
with any persons that constitute “parachute payments” within the meaning of
Section 280G of the Code are collectively subject to an overall maximum
limit.  The maximum limit shall be One Dollar ($1.00) less than the aggregate
amount that would otherwise cause any such payments to be considered a
“parachute payment” within the meaning of Section 280G of the Code, as
determined by the Corporation.  Accordingly, to the extent that the payments
would be considered a “parachute payment” with respect to the Executive, then
the portions of such payments shall be reduced or eliminated in the following
order until the remaining payments with respect to the Executive are within the
maximum described in this Section 5.
 
(a)           First, any cash payment to the Executive;
 
(b)          Second, any “parachute payments” not described in this Agreement;
and

 
5

--------------------------------------------------------------------------------

 

(c)           Third, any forgiveness of indebtedness of the Executive to the
Corporation.
 
The Executive expressly and irrevocably waives any and all rights to receive any
“parachute payments” that exceed the maximum limit described in this Section 5.
 
6.           Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company and its respective businesses, which
has been obtained by the Executive during the Executive’s employment by the
Company which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this
Agreement).  After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it.  In no event shall an asserted violation of the provisions of
this Section 6 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.
 
7.           Non-Solicitation Covenant.  In consideration for entry into this
Agreement, Executive reaffirms his/her agreement with the Company not to compete
with, or solicit customers or employees of the Company as set forth in the
Intellectual Property Assignment, Non-Solicitation, and Confidentiality
Agreement.
 
8.           Successors and Assigns.
 
(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
 
(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
 
9.           Miscellaneous.
 
(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Michigan, without reference to principles or
conflict of laws.  All litigation related to this Agreement shall be brought in
a court located in the State of Michigan, and each party, for the purposes of
such litigation, hereby submits to the exclusive jurisdiction and venue of that
court.  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

 
6

--------------------------------------------------------------------------------

 

(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:
 
Kevin P. Burke
2833 Birch Harbor Lane
West Bloomfield, MI  48234


or at the most current address of record designated in the Executive’s personnel
file.
 
If to the Company:
 
Chief Executive Officer
TechTeam Global, Inc.
27335 West 11 Mile Road
Southfield, Michigan 48033-2231


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(d)           The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 3(c)(i)-(iii), shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.
 
(f)           The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at will”
and, prior to the Effective Date, may be terminated by either the Executive or
the Company at any time.  Moreover, if prior to the Effective Date, the
Executive’s employment with the Company terminates, then the Executive shall
have no further rights under this Agreement.  The Executive further acknowledges
that this Agreement does not give the Executive any additional right to
participate in any plan, program, etc.  The Executive and the Company agree that
this Agreement supersedes any separation policy of the Company.

 
7

--------------------------------------------------------------------------------

 

(g)           This Agreement constitutes the entire agreement between the
parties concerning the subject matter hereof.  Any prior understandings,
representations, promises, undertakings, agreements or inducements, whether
written or oral, concerning the subject matter hereof not contained herein shall
have no force and effect.
 
(h)           This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.  An agreement to amend this Agreement can be entered
into on behalf of the Company only by the President of the Company after
approval of the Company Board.
 
IN WITNESS WHEREOF, the Company has by its appropriate officer executed this
Agreement and Executive has executed this Agreement.
 

   
TECHTEAM GLOBAL, INC.
       
By:
/s/ Gary J. Cotshott
   
Chief Executive Officer
         
EXECUTIVE
       
By:
/s/ Kevin P. Burke
   
Kevin P. Burke


 
8

--------------------------------------------------------------------------------

 